Case 5:18-mj-00550-P Document 16 Filed 11/13/18 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT FOR THE

WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,
Plaintiff,
No. M- 1g-SSp- p- Z

-VS-

JAMES PAUL JOHNSON and
INTERSTATE HELICOPTER, INC.,

Defendants.

PLEA AGREEMENT
Introduction

l. This document, in conjunction with a Supplement filed
contemporancously under seal, contains the entire plea agreement between defendant,
Interstate Helicopters, Inc.. and the United States through its undersigned attorney. No
other agreement or promise exists. nor may any additional agreement be entered into unless
in writing and signed by all parties. Any unilateral modification of this agreement is hereby
rejected by the United States. This agreement applies only to the criminal violations
described and does not apply to any civil matter or any civil forfeiture proceeding except
as specifically set forth. This agreement binds only the United States Attorney’s Office of
the Western District of Oklahoma and does not bind any other federal. state. or local
prosecuting, administrative. or regulatory authority. If defendant does not accept the terms

of this agreement by September 28, 2018. the offer is withdrawn.
Case 5:18-mj-00550-P Document 16 Filed 11/13/18 Page 2 of 10

2. Defendant James Paul Johnson agrees to enter a plea of vuilty to
Count | of an information charging a violation of intentionally failing to make a report. in
violation of Tithe 49. United States Code. Section 46310(a). a misdemeanor infraction. the
maximum penalty for which is found in Title 18, United States Code. Section 3571(b)(7)
and (ci 7). Defendant Interstate Helicopters. Inc. agrees to enter a plea of guilty to Counts
| through 5 of an information charging violations of intentionally failing to make a report.
in violation of Tithe 49. United States Code. Section 46310(a). a misdemeanor infraction.

the maximum penalty for which ts found in Title 18. United States Code. Section

3571(b)(7) and (c)(7).. To be found guilty of violating Title 49, United States Code. Section

46310(a). as charged in the information. defendants must admit that: (1) they are an air

carrier or an officer, agent, or employee of an air carrier and (2) they intentionally failed to
make a report or keep a record required under Part A of Subtitle VII of Title 49 of the
United States Code.
Maximum Penalty, Restitution and Special Assessments

3. The maximum penalty that could be imposed as a result of this plea is
a fine of $5.000.00 for Johnson. $10.000 for Interstate Helicopter. Inc. or a fine of twice
the gross loss or gain from the offense per count as well as a mandatory special assessment
of $5.00 for Johnson and $25.00 for Interstate Helicopters, Inc.

In addition to the punishment described above, a plea of guilty can affect

immigration status, (defendant is not a citizen of the United States. a guilty plea may
9%
Case 5:18-mj-00550-P Document 16 Filed 11/13/18 Page 3 of 10

result in deportation and removal from the United States. may prevent him from ever
lawfully reentering or remaining in the United States. and may result in the denial of
naturalization.

4. In addition, the Court must order the payment of restitution to any
victim(s) of the offense. Pursuant to [8 U.S.C. § 3663(a)(3) and 3663A. the parties further
agree that. as part of the sentence resulting trom defendant's plea, the Court will enter an
order of restitution to all victims of defendant’s relevant conduct as determined by
reference to the United States Sentencing Guidelines.

5, Defendant agrecs to pay the special assessment due the United States
to the Office of the United States Court Clerk immediately following sentencing.

6. Defendant understands that any fine or restituuion ordered by the
Court is immediately due unless the Court provides for payment on a date certain or in
installments.

Sentencing Guidelines

7. The parties enter this agreement under Federal Rule of Criminal
Procedure I 1(c)(1)(C). The parties agree that a sentence of a $5,000 fine as to Johnson
and a $45,000 fine as to Interstate Helicopter. Inc., is the appropriate disposition of
this case. The parties understand that the Court may accept or reject this Rule 11(¢)(1)(C)
plea or may defer its decision as to acceptance or rejection until it has had an opportunity
to consider the presentence investigation report. as provided in Rule I1(c)(3)(A). If

the defendant Johnson does not receive a sentence of a $5,000 fine and Interstate
3
Case 5:18-mj-00550-P Document16 Filed 11/13/18 Page 4 of 10

Helicopters. Inc.. does not receive a sentence of a $45,000 fine. the defendant or the
government can declare this agreement null and void.

The parties acknowledge that 18 U.S.C. $ 3553(a) directs the Court to
consider certain factors in imposing sentence. including the Sentencing Guidelines
promulgated by the United States Sentencing Commission. Consequently, although the
parties recognize that the Sentencing Guidelines are only advisory. they have entered into
certain stipulations and agreements with respect to the Guidelines. Based upon the
information known to the parties on the date this agreement is executed. they expect to
take, but are not limited to. the following positions at sentencing: The parties agree that
violations of 49 U.S.C. § 46310(a) constitute misdemeanor infractions under 18 U.S.C. §
3559(a)(9) and that the maximum penalty for a violation of 18 LLS.C. § 46310¢a) is found
in 18 U.S.C. § 3571¢b)(7) and (c7). The parties waive any right to the preparation of a
presentence investigation report. Defendants have the ability to pay the fines specified in
paragraph 7. To the extent it is necessary for the Court to consider, the parties agree that
the most analogous offense addressed in the United States Sentencing Guidelines is a
violation of 49 U.S.C. § 46317(a) and that therefore the applicable guideline range is
U.S.S.G. § 2B1.1. The parties agree that under $ 2BE.E(a)(2) a base offense level of 6
applies. The parties agree that the loss amount from the offenses in the information and

relevant conduct exceeds $15,000, The parties agree to recommend that a total offense

level of 10 applies to this case. The parties agree to recommend that for purposes of

U.S.8.G. § Sh 1.2. the guideline fine applicable to Johnson is between $4,000 and $40,000.
4
Case 5:18-mj-00550-P Document 16 Filed 11/13/18 Page 5 of 10

The parties agree to recommend that for purposes of U.S.S.G. $ 3D1.4. that counts |
through 5 of the information should be grouped and count as a single unit. The parties
agree to recommend that for purposes of U.S.S.G. § 8C2.4(d). a base fine amount of
$35,000 applies and that for purposes of ULS.S.G. § 8C2.5. a culpability score of 5 applies.

Apart from any expressed agreements and stipulations, the parties reserve the
right to advocate for. and present evidence relevant to. other guideline adjustments and
sentencing factors for consideration by the U.S. Probation Office and the Court,

Upon defendants” signing of this plea agreement. the United States intends
to end its investigation of the allegations in the information as to defendants. except insofar
as required to prepare for further hearings in this case, including but not limited to
sentencing. and to prosecute others. if any. involved in defendants” conduct. The United
States agrees to end any investigation directed specifically at the foregoing stipulations.
agreements. or recommendations as to defendants. However. subject to the terms and
conditions of this plea agreement (particularly the Plea Supplement). the United States
expressly reserves the right to take positions that deviate from the foregoing stipulations.
agreements. or recommendations in the event that material credible evidence requiring
such a deviation is discovered during the course of its investigation subsequent to the
signing of this agreement or arises from sourees Independent of the United States, including
the U.S. Probation Office.

Waiver of Right to Appeal and Bring Collateral Challenge

SS
Case 5:18-mj-00550-P Document16 Filed 11/13/18 Page 6 of 10

8. Defendant understands that the Court will consider those factors in 18
U.S.C. § 3853(a) in determining tts sentence. Defendant further understands that 2& US.C.
$1291 and [8 U.S.C. § 3742 give it the right to appeal the judgment and sentence imposed
by the Court. Acknowledging all this. and in exchange for the promises and concessions
made by the United States in this plea agreement, defendant knowingly and voluntarily
waives the following rights:

a. Defendant waives its right to appeal the guilty plea. and any
other aspect of the conviction. including but not limited to any rulings on pretrial
suppression motions or any other pretrial dispositions of motions and issues:

b. [f the defendant receives a sentence specified in paragraph 7.
he waives the right to appeal the sentence. including any restitution, and the manner in
which the sentence is determined:

e. Defendant waives its right to collaterally challenge or move to

modify (under 28 U.S.C. § 2255, 18 U.S.C. § 3582(c)(2). or any other ground) the

conviction or sentence. including any restitution. except with respect to claims of

ineffective assistance of counsel,

9, the defendants receive the sentence specified in paragraph 7, the United
States ayrees to waive its right under 18 U.S.C. § 3742 to appeal the sentence imposed
by the Court and the manner in which the sentence was determined.

Waiver of Claim to Prevailing Party Status

6
Case 5:18-mj-00550-P Document 16 Filed 11/13/18 Page 7 of 10

10. Defendant expressly acknowledges that it is not a “prevailing parties”
within the meaning of 18 U.S.C. § 3006A with respect to the counts of conviction or any
other count or charge that may be dismissed pursuant to this agreement. [f defendant is
represented by retained counsel. it voluntarily. knowingly. and intelligently waives any
rights it may have to seck reasonable attorney's fees and other liugation expenses under 18
ULS.C. 8 3006A.

Waiver of FOLA and Privacy Act Rights

Il. Defendant waives all rights. whether asserted directly or by a
representative. to request of or receive from any department or agency of the United States
any records pertaining to the investigation or prosecution of this case. including but not
limited to records that defendant may seek under the Freedom of Information Act. 5 U.S.C.
$552, or the Privacy Act of 1974. 5 U.S.C. § 522a,

Obligations of Defendant

12

Defendants shall commit no further crimes. — [t is understood that
should defendants commit any further crimes or should it be determined that they have
knowingly given false, incomplete. or misleading testimony or information. or should they
otherwise violate any provision of this agreement, the United States may declare this
agreement null and void and prosecute defendants for any and all their federal criminal
violations. including perjury and obstruction of justice. Any prosecution within the scope

of this investigation that is not time-barred by the applicable statute of limitations on the

date of the signing of this agreement may be brought against defendant. notwithstanding

?
Case 5:18-mj-00550-P Document 16 Filed 11/13/18 Page 8 of 10

the expiration of the statute of limitations between the signing of this agreement and the
commencement of that prosecution. Defendant hereby waives all defenses based on the
statute of limitations with respect to any prosecution that is not time-barred on the date that
this agreement Is signed.

13. The parties also recognize that if the Court determines defendant has
violated any provision of this agreement or authorizes defendant to withdraw from the
knowing and voluntary guilty plea entered pursuant to this agreement: (a) all written or
oral statements made by defendant to the Court or to federal or other designated law
enforcement agents, any testimony given by detendant before a grand jury or other tribunal,
whether before or after the signing of this agreement, and any leads from those statements
or testimony, shall be admissible in evidence in any criminal proceeding brought against
defendants: and (b) defendant shall assert no claim under the United States Constitution,
any statute, Federal Rule of Criminal Procedure 11(f), Federal Rule of Evidence 410, or
any other federal rule or law that those statements or any leads from those statements
should be suppressed. Defendant knowingly and voluntarily waives the rights described
in this paragraph as of the time he signs this agreement.

The Obligations of the United States

14. If defendant enters a plea of guilty as described above and fully meets
all obligations under this agreement, it will not be further prosecuted by the United States
Attorney’s Office for the Western District of Oklahoma for any crimes related to his

participation in the provision of on-demand charter flights during the period from
8

SY
Case 5:18-mj-00550-P Document 16 Filed 11/13/18 Page 9 of 10

September 19, 2013. through September 1X. 2018. This agreement does not provide any
protection against prosecution for any crime not specifically described above.

13. The’ United States reserves the right to inform the Probation Office
and the Court of the nature and extent of defendants” activities with respect to this case and

all other activities of defendants which the United States deems relevant to sentencing.

Signatures
16. By signing this agreement. defendant acknowledges that i has

discussed its terms with its attorney and understands and accept those terms. Further.
defendant acknowledges that this document. in conjunction with the Plea Supplement fled
conlemporancously under seal. contains the only terms of the agreement concerning his
plea of guilty in this case. and that there are no other deals. bargains. agreements, or
understandings which modify or alter these terms.

Dated this day of 2018.

ROBERT J. TROESTER

 

 

APPROVED: First Assistant G.S. Attorney
Lan Wi
— Lok Q. Xn lA vee
TRAVIS SMITH WILLIAM E. FARRIOR
Deputy Chief. Criminal Division Assistant ULS. Attorney

Wester District of Oklahoma
210 Park Avenue. Ste. 400
Oklahoma City, Oklahoma 73102
(405) 553-8754 (Office)

(405) 553-8R8R8 (Fax)

y

Ae)
Case 5:18-mj-00550-P Document16 Filed 11/13/18 Page 10 of 10

 

ag. [Lore

JAMES PAUD JOHNSON representative for ROBERT WYATT
INTERSTATE HELICOPTERS INC. Attorney for Defendant

 

10

>
